PER CURIAM:
A lower court’s disposition of a petition to open a default judgment will not be disturbed on appeal absent a clear abuse of discretion. St. Joe Paper Co. v. Marc Box Co., Inc., 260 Pa.Super. 515, 394 A.2d 1045 (1978). Here the lower court’s refusal to grant appellant’s petition to open the default judgment did not constitute an abuse of discretion, for the petition to open was not filed until almost five months after the second default judgment was entered. See Van Horn v. Alper, 253 Pa.Super. 524, 385 A.2d 462 (1978) (five and one half month delay between entry of default judgment and filing of petition to open); James v. Reese, 250 Pa.Super. 1, 378 A.2d 422 (1977) (four month delay).
Affirmed.